 


 HCON 218 ENR: Expressing sympathy for the 57 civilians who were killed in the southern Philippines on November 23, 2009.
U.S. House of Representatives
2009-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 218 


December 18, 2009
Agreed to
 
CONCURRENT RESOLUTION 
Expressing sympathy for the 57 civilians who were killed in the southern Philippines on November 23, 2009. 
 
 
Whereas, on November 23, 2009, 57 unarmed civilians were slain in Maguindanao in the worst politically motivated violence in recent Philippine history; Whereas those killed were on their way to file nomination papers on behalf of Ismael Mangudadatu, vice mayor of Buluan, who intended to run against Andal Ampatuan, Jr. who is currently mayor of Datay Unsu, in next year’s gubernatorial elections to succeed Andal Ampatuan, Sr., the father of Andal Ampatuan, Jr.; 
Whereas many of those killed were women and children, including the wife of Vice Mayor Ismael Mangudadatu and his two sisters; Whereas most of the women were reportedly raped and their bodies were mutilated after being shot; 
Whereas as of December 2, 2009, initial charges have been filed in connection with the massacre, according to press reports; Whereas the Freedom Fund for Filipino Journalists reports that at least 30 journalists and media workers were killed in the Maguindanao massacre; 
Whereas, the Committee to Protect Journalists reports that prior to the Maguindanao massacre, 30 journalists had been killed in the Philippines since 2000, and suspects were prosecuted in no more than 4 cases, putting into question the safety of journalists and the integrity of independent journalism in the Philippines; Whereas government prosecutors and judges with jurisdiction over the massacre have allegedly received threats and have been told to “go slow” on the investigation; 
Whereas President Gloria Macapagal Arroyo declared a state of emergency in Maguindanao the day after the massacre, vowing that “no effort will be spared to bring justice to the victims”; Whereas extrajudicial killings and election-related violence are common in the Philippines, though never on this scale and rarely with this level of brutality; and 
Whereas the United States and the Philippines share a strong friendship based on shared history and the commitment to democracy and freedom: Now, therefore, be it  That Congress— 
(1)regrets the senseless killing of unarmed civilians and expresses its deepest condolences to the families of the 57 victims; (2)condemns the culture of impunity that continues to exist among clans, politicians, armed elements, and other persons of influence in the Philippines;  
(3)calls for a thorough, transparent, and independent investigation and prosecution of those who are responsible for the massacre, including those who committed the killings and anyone who may have ordered them, and that the proceedings be conducted with the highest possible level of professionalism, impartiality, and regard for witness protection to assure the Filipino people that all the responsible persons are brought to justice;  (4)calls for an end to extrajudicial killings and election-related violence; 
(5)calls for freedom of press and the safety of the reporters investigating the massacre; (6)urges the Departments of State and Justice and other United States Government agencies to review their assistance programs to the Government of the Philippines, and to offer any technical assistance, such as forensics support, that Philippine authorities may request; and 
(7)reaffirms the United States commitment to working alongside Philippine authorities to combat corruption, terrorism, and security threats.  Clerk of the House of Representatives.Secretary of the Senate. 